Order in so far as appealed from by plaintiff reversed, with ten dollars costs and disbursements to plaintiff, appellant, and order modified by reducing the amount of the undertaking to be given on appeal to $1,500, and by striking out from said order the words “ including them respective counsel fees herein, and for the payment and satisfaction of all claims and legacies finally found to be due and payable to the creditors and legatees interested in said estate other than Peter Ungerland and John Ungerland, who have each received their alleged share.” The said undertaking may be given within ten days after the entry of the order upon this decision, and shall be approved as to the form thereof by a justice of this court. Jenks, P. J., Burr, Thomas, Carr and Putnam, JJ., concurred.